DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Response of 13 Sept. 2021 has been entered. 
Claims 1-3 and 6-13 are currently pending and examined on the merits. 
Withdrawn Claim Objections/Rejections
The objection of claims 1-12 is withdrawn in view of the amendments to claim 1 in the Response of 13 Sept. 2021.
The rejection of claims 1-12 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments in the Response of 13 Sept. 2021.

Response to Arguments
Applicant's arguments filed 13 Sept. 2021 have been fully considered but they are not persuasive. 
Applicant argues that the method of the ‘667 Pub. involves determining whether sperm have an increased percentage of a desired trait whereas the claimed method does not depend on such attribute but instead involves determining the maturation state.  This is not persuasive 
Applicant further argues that the ‘667 Pub. describes using a time-shift to determine when to process the sperm whereas no time shift is used in the claimed method.  This is not persuasive because the features upon which applicant relies (i.e., lack of a time-shift) are not recited in the rejected claim(s) (the instant claims do not preclude use of a time-shift).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims require only that the processing step occurs “after the percentage of positive cells in the latest aliquot being assayed begins to decline”.  The ‘667 Pub. discloses a step of assaying samples of the sperm until the percentage of positive cells begins to decline and thereafter processing the sample for ART (e.g., [0039]-[0043]; [0143], Example 2).
Applicant further argues that the claimed method observes real-time changes in the maturation state without need for analyzing a prior sample (to establish a jump point).  This is not persuasive because the features upon which applicant relies (i.e., lack of analysis of a prior sample) are not recited in the rejected claim(s) (the instant claims do not preclude use of a time-shift).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, the ‘667 Pub. discloses observing changes in the maturation state in “real-time” as in the claimed method (e.g., [0015]; [0108]; [0125]). 

.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 should be amended to restore the term “procedures” and the period at the end of the claim that were deleted in the Response of 13 Sept. 2021.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 6-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen (US Publication No. 2011/0076667, cited on IDS dated 21 Nov. 2019).
Cohen teaches methods of optimizing the performance of mammalian sperm for fertility applications, comprising: collecting (i.e. providing) ejaculate from a mammal (e.g., cows) in a collection device pre-warmed to 32°C (about the body temperature of a bovine); incubating the ejaculate at 12°C for at least 15 minutes (i.e. under controlled conditions); mixing an aliquot of in vitro fertilization ([0002]-[0007] [0105]-[0112]; Examples 8-11).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-3 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10527607.  The claims of the ‘607 Patent include essentially the same steps for the same purpose as in the instantly claimed method and thus renders instant claims 1-12 obvious.


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657